Boardman, J.
The assessors were right in assessing the real estate to the bank. They were right in the assessment of the stockholders if they deducted first from the gross value of the shares the value of the real estate so assessed to the bank and assessed the stockholders pro rata for the balance. In the absence of proof it will be presumed to have been so done, since the law requires it, and officers are presumed to have done their duty. There is no evidence that it was not done. The affidavits of the assessors attached to the roll is not evidence that this deduction was not made. The form of that affidavit is prescribed by the statute. Matters not thereby covered are protected by the duty of the assessor under the law and their oath of office. This case is like that of a minister of the gospel, entitled to certain exemptions from assessment and taxation. It has been decided that such exemption and deduction need not appear upon the roll. Prosser v. Secor, 5 Barb. 607, overruled in Brown v. Smith, 34 id. 419. The contrary doctrine to that of Prosser v. Secor has since been held in a case from Tioga county, Barhyte v. Shepherd, 35 N. Y. 238, referred to in Bell v. Pierce, 48 Barb. 51.
The same principle applies to the case of the person entitled to exemption or deduction from his personal property for debts owing by him.
„ The assessors having jurisdiction of the person and of the subject-matter will be presumed to have acted legally unless the contrary distinctly appears. In this instance the contrary does not distinctly appear and can scarcely be guessed out. But the affidavit of Burgher shows affirmatively that such deduction was in fact made by the assessors, and that the assessment is correct and as the law requires. If these conclusions could be doubtful the court is still of the opinion that it is not a “ manifest clerical or other error,”- to be corrected by these proceedings under the Laws of 1869 and 1871.
In The People ex rel. v. Supervisors of Ulster, 63 Barb. 83, it is held that the act of 1871 is prospective only in its effect and does not apply to taxes assessed prior to its passage. Under this decision the order in question was wrong, to the extent that it included taxes assessed and paid before the passage of the act of 1871.
The order appealed from must be reversed with $10 costs of this appeal to be paid by Samuel Bachman the petitioner to the board of supervisors of Columbia county or their attorney.

Ordered accordingly.